 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-17-01471-001-TUC-JAS (LAB)
10                Plaintiff,                        ORDER
11   v.
12   Wilmer Martin Flores,
13                Defendant.
14
15         Pending before the Court is a Report and Recommendation (Doc. 64)1 issued by
16   United States Magistrate Judge Leslie A. Bowman that recommends the Motion to
17   Suppress (Doc. 42) be denied. A review of the record reflects that the parties have not
18   filed any objections to the Report and Recommendation and the time to file objections
19   has expired. As such, the Court will not consider any objections or new evidence.
20         The Court has reviewed the record and concludes that Magistrate Judge
21   Bowman’s recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed.
22   R. Crim. P. 59(b); Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999);
23   Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
24         Accordingly, IT IS HEREBY ORDERED as follows:
25   (1) Magistrate Judge Bowman’s Report and Recommendation (Doc. 64) is accepted and
26   adopted.
27   1
       Due to a clerical error the Report and Recommendation was filed both at Document 63
     and Document 64. For efficiency the Court shall only refer to Document 64, as it was the
28   last filed. This Order should be read as applying to the Report and Recommendation filed
     at Document 63.
 1   (2) The Motion to Suppress (Doc. 42) is denied.
 2         Dated this 1st day of July, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
